MEMORANDUM**
Mateo Diego Francisco, a native and citizen of Guatemala, petitions for review of a Board of Immigration Appeals decision summarily affirming the immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000), and deny the petition for review.
Francisco testified that his father refused to allow the Guatemalan military and a guerilla group to forcibly recruit Francisco for military service when he was a boy. The evidence presented does not establish that the recruitment attempts were on account of Francisco’s real or imputed political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Accordingly, the record does not compel the conclusion that Francisco was persecuted or reasonably fears persecution on account of a protected ground. See Sangha v. INS, 103 F.3d 1482, 1490 (9th Cir.1997).
As Francisco has failed to establish eligibility for asylum, he has necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.